Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Tanenbaum, J.), imposed April 7, 1981, upon his conviction of sexual abuse in the first degree, upon his plea of guilty, the sentence being an indeterminate period of imprisonment with a minimum of two years and a maximum of six years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to probation for a period of five years. The case is remitted to the County Court, Suffolk County, to fix the conditions of probation. Both the District Attorney and the Department of Probation recommended that the court impose a sentence of probation. In our view that was the appropriate sentence under the circumstances here present. Mollen, P. J., O’Connor, Brown and Boyers, JJ., concur.